—Appeal by Alfred Santorelli from an order of the County Court, Westchester County (Shapiro, J.), dated January 7, 1997, which granted the application by the District Attorney of Westchester County to compel him to permit the taking of a blood sample from his body.
Ordered that the appeal is dismissed, without costs or disbursements.
We agree with the contention by the respondent that the Criminal Procedure Law does not provide for an appeal from the order directing the appellant to permit the taking of a blood sample from his body (see, CPL art 450; Matter of Alphonso C., 38 NY2d 923; Matter of Santangello v People, 38 NY2d 536).
In light of our determination, we do not reach the parties’ remaining contentions. Thompson, J. P., Santucci, Friedmann and Krausman, JJ., concur.